Citation Nr: 1226167	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  09-22 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to November 1984.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO) wherein the RO, in part, denied the Veteran's claims for service connection for bilateral hearing loss, finding that no new and material evidence had been received, and tinnitus.  This case has since been transferred to the Los Angeles, California RO.  

In a June 2009 statement, accepted in lieu of a VA form 9, the Veteran withdrew his claims for service connection for arthritis pain of the lower extremities and varicose veins of the lower extremities.  Therefore these issues are not in appellate consideration.  38 C.F.R. § 20.204 (2011).

Notwithstanding the RO's actions with respect to the bilateral hearing loss claim, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As the Board must first decide whether new and material evidence to reopen the claim for service connection for bilateral hearing loss has been received before it can address this matter on the merits-and in light of the Board's favorable action on the petition to reopen-the Board has characterized the appeal as to bilateral hearing loss as encompassing the first two issues listed on the title page.

The issues of service connection for depression, sleep apnea and hypertension, an increased rating for eczema and a total disability rating based upon individual unemployability (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision of May 1985, the RO denied service connection for bilateral hearing loss; this decision is final.

2.  The evidence added to the record since the May 1985 rating decision was not previously submitted to agency decisionmakers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection bilateral hearing loss.  


CONCLUSION OF LAW

Subsequent to the final May 1985 rating decision, new and material evidence has been presented to reopen the claim of service connection for bilateral hearing loss.  38 U.S.C.A. §§ 1110, 1131, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).  The legislation has eliminated the well-grounded claim requirement, has expanded the duty of VA to notify the appellant and the representative, and has enhanced its duty to assist an appellant in developing the information and evidence necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Pertinent Laws and Regulations

Because the RO previously denied the Veteran's claim seeking entitlement to service connection for bilateral hearing loss in a May 1985 rating decision, and the Veteran did not initiate an appeal, the doctrine of finality as enunciated in 38 U.S.C.A. § 7105(c) (West 2002) applies, and thus that decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Generally, a claim, which has been denied in a Board decision or an unappealed RO decision, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

VA must review all of the evidence received since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent).

Applicable law provides that service connection may be established for a disability resulting from personal injury suffered or disease contracted, or from aggravation of a preexisting injury suffered or disease contracted, in the line of duty in active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Analysis 

A May 1985 rating decision denied the Veteran's claim for service connection for hearing loss, finding that, while mild, bilateral high frequency hearing loss was shown on the discharge examination, this did not meet the VA criteria for hearing loss.  The evidence of record at the time of the May 1985 RO decision included service personnel records, service treatment reports and a March 1985 VA examination.  Service personnel records reflect that the Veteran's military occupational specialties (MOS) included inventory and supply management, basic airman, and airframe repairman during his active service on various Air Force bases.  Service treatment reports reflect no complaints or findings related to hearing loss upon the Veteran's service enlistment and among his periodic evaluations throughout service.  A May 1984 retirement examination reflects audiometric testing was performed which revealed that the hearing threshold levels in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
5
LEFT
15
10
10
10
10

Audiometric testing also revealed the hearing threshold levels of 30 decibels in the right ear and 40 decibels in the left ear at 6000 Hertz.  The Veteran was diagnosed at this time with mild, high frequency bilateral hearing loss at the 6000 Hertz frequency.  

A March 1985 VA examination reflects audiometric testing was performed which revealed that the hearing threshold levels in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
10
10
5
LEFT
5
10
15
10
30

The Veteran was evaluated as having hearing within normal limits bilaterally at low frequency and essentially normal hearing bilaterally at mid and high frequencies.  

The new evidence of record submitted after the May 1985 RO decision includes private and VA medical records.  The Veteran submitted an August 2007 VA audiology evaluation which revealed that he reported a history of military noise for 25 years in the Air Force from airplanes and a history of occupational noise from airplanes.  He was assessed with puretone results of mild sensorineural hearing loss on the right at 2000 Hertz, sloping to moderate from 3000 to 8000 Hertz and mild sensorineural hearing loss on the left at 2000 Hertz, sloping to severe, high frequency hearing loss.  The Veteran was noted to be a borderline hearing aid candidate.  Audiometric testing results were not included in this evaluation report.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Id. at 1363.

The Board finds that the newly received evidence, when considered in conjunction with the previous evidence of record, presents a more complete picture of the origin of the Veteran's bilateral hearing loss and relates to unestablished facts that are necessary to substantiate his claim for service connection for bilateral hearing loss.  The new and material evidence relevant to reopening the Veteran's claim for service connection includes current audiology findings indicating the Veteran may currently have a hearing loss disability.  The newly received evidence is not considered cumulative or redundant of the evidence of record at the time of the final May 1985 RO decision, and furnishes a reasonable possibility of substantiating the Veteran's claim for service connection for bilateral hearing loss.  Therefore, the Veteran's claim for service connection for bilateral hearing loss is reopened.  See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened; and the appeal is granted to this extent only.  


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claims, pursuant to the duty to assist, the issues of service connection bilateral hearing loss and tinnitus must be remanded for further development.  

Service personnel records reflect that the Veteran's military occupational specialties (MOS) included inventory and supply management, basic airman, and airframe repairman during his active service, with service at various Air Force bases.  Thus, the Veteran's service records support his claims of in-service noise exposure.  

Service treatment reports reflect no complaints or findings related to hearing loss upon the Veteran's enlistment into active service and among his periodic evaluations throughout service.  A May 1984 retirement examination reflects audiometric testing was performed which revealed that the hearing threshold levels 

in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
5
LEFT
15
10
10
10
10

Audiometric testing also revealed the hearing threshold levels of 30 decibels in the right ear and 40 decibels in the left ear at 6000 Hertz.  The Veteran was diagnosed on his service retirement examination with mild, high frequency bilateral hearing loss at the 6000 Hertz frequency.  

A March 1985 VA examination reflects audiometric testing was performed which revealed that the hearing threshold levels in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
10
10
5
LEFT
5
10
15
10
30

The Veteran was evaluated as having hearing within normal limits bilaterally at low frequency and essentially normal hearing bilaterally at mid and high frequencies.  

In an August 2007 VA audiology evaluation, the Veteran reported a history of military noise for 25 years in the Air Force from airplanes and a history of occupational noise from airplanes.  He was assessed with puretone results of mild sensorineural hearing loss on the right at 2000 Hertz, sloping to moderate from 3000 to 8000 Hertz and mild sensorineural hearing loss on the left at 2000 Hertz, sloping to severe, high frequency hearing loss.  The Veteran was noted to be a borderline hearing aid candidate.  Audiometric testing results were not included in this evaluation report.  

In this case, considering the service records support that the Veteran was exposed to acoustic trauma during his service, the service treatment reports reflecting a diagnosis of with mild, high frequency bilateral hearing loss at the 6000 Hertz frequency, the Veteran's initial filing of a claim for service connection for hearing loss within a month of his retirement from active service in December 1984, his contentions that hearing loss and tinnitus began in active service and the current VA audiology evaluation indicating the presence of current hearing loss, the Board finds that an adequate VA examination and etiology opinion is required to facilitate appellate review in order to determine whether it is at least as likely as not (50 percent or greater probability) any current bilateral hearing loss and tinnitus originated during service or were otherwise caused by or related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  

In addition, as the record reflects the Veteran had received continuing treatment at VA and the last VA medical records of continued treatment associated with the file are from October 2005, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Moreover, as the Veteran has submitted an August 2007 VA audiology evaluation which does not include the audiometric testing results, these results should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain and associate with the claims file any pertinent medical records adequately identified by the Veteran, to include all VA medical records from October 2005 to the present and the audiometric testing results from the August 2007 VA audiology evaluation.  Any pertinent audiology evaluations performed at VA should also include audiometric testing results.  All records which are not duplicates of those already in the claims file should be associated with the claims file.  The RO/AMC should document whether or not these documents were available.  

2.  The AMC/RO should schedule the Veteran for an appropriate VA audiology examination by a licensed audiologist to determine the nature and etiology for the claimed conditions of bilateral hearing loss and tinnitus.  The claims file, to include a copy of this remand, must be made available to the examiner for review before the examination.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  The audiologist should identify any in-service and post-service noise exposure.  

The examiner is asked to please note:  (1) the Veteran's service records support his claims of in-service noise exposure, as he served in the Air Force from July 1959 to November 1984 with an MOS of inventory and supply management, basic airman, and airframe repairman during his active service, with service at various Air Force bases; (2) the diagnosis of hearing loss in the Veteran's separation examination; (3) the Veteran's initial claim for service connection for hearing loss filed within one month of his discharge from active service; and (4) the audiometric results from the March 1985 audiology evaluation.  

Following the history and clinical evaluation, and any tests that are deemed necessary, the examiner is requested to render an opinion on the following:  

(a).  Does the Veteran have a current diagnosis of bilateral hearing loss or tinnitus?  

(b).  The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's current bilateral hearing loss and/or tinnitus:  (i) had its onset during the Veteran's period of active duty from July 1959 to November 1984; or, (ii) that such condition(s) were caused by any incident or event that occurred during such period, i.e., the Veteran's conceded noise exposure in service.  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).  

4.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case (SSOC) and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


